          Case 4:20-cr-00084-LPR Document 55 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                            CASE NO. 4:20-CR-00084-001 LPR

DALVIN DEJONE PETTUS                                                           DEFENDANT


                             ORDER AMENDING JUDGMENT

       It has come to the Court’s attention that the Judgment and Commitment (Doc. #53) as to

the above-named defendant should be amended to reflect the following correction:

               1)     USM Number: 01603-509.

       All other terms and conditions of defendant’s Judgment and Commitment shall remain

unchanged and in full force and effect.

       IT IS SO ORDERED this 16th day of April 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
